180 F.2d 170
EARL McMILLIAN, Inc., and Noel Spratlin, Appellants,v.Conway F. SCRUGGS.
No. 14047.
United States Court of Appeals Eighth Circuit.
February 15, 1950.

Appeal from the United States District Court for the Eastern District of Arkansas.
John M. Harrison and C. Alston Jennings, Little Rock, Ark., for appellants.
Willis V. Lewis, Little Rock, Ark., James C. Cole, Malvern, Ark., and A. L. Barber, Little Rock, Ark., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on joint motion of counsel for the respective parties.